Citation Nr: 0603217	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  03-28 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than April 2, 2002 
for a 100 percent rating for the veteran's service-connected 
arteriosclerotic heart disease with old posterior infarction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel  




INTRODUCTION

The veteran had active service from September 1946 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which increased the veteran's 
service-connected arteriosclerotic heart disease with old 
posterior infarction from 60 percent to 100 percent 
disabling, effective April 2, 2002.  

In June 2004, the Board remanded the matter to the RO for 
further development.  It was again remanded by the Board in 
April 2005.  The matter is now once again before the Board 
for disposition.   


FINDINGS OF FACT

1.  The veteran's claim for an increased rating was received 
on April 22, 2002.

2.  By an August 2002 rating decision, the RO increased the 
veteran's service-connected arteriosclerotic heart disease 
from 60 percent to 100 percent, effective April 2, 2002 
(based upon a private medical record showing that an 
implantable cardioverter defibrillator generator replacement 
and upgrade was performed on that date).  

3.  April 2, 2002 is the earliest date, within a year of the 
date of receipt of the claim, as of which it is factually 
ascertainable that an increase in disability occurred.  




CONCLUSION OF LAW

An effective date prior to April 2, 2002, for a 100 percent 
rating for arteriosclerotic heart disease is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: the 
veteran's assertions; VA treatment records; a June 2002 VA 
examination report; and, private medical records, to include 
from Baptist Medical Center and Mena Medical Center.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence submitted by the appellant or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claim.

				I.  Effective Date

The veteran is seeking an effective date earlier than April 
2, 2002 for the 100 percent rating for his service-connected 
arteriosclerotic heart disease with old posterior infarction.  

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. 
§.400(o)(1) (2005).  Under the general rule provided by the 
law, an effective date for an increased rating may be 
assigned later than the date of receipt of claim -- if the 
evidence shows that the increase in disability actually 
occurred after the claim was filed -- but never earlier than 
the date of claim.

The law provides one exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation." 38 U.S.C.A. § (a), (b)(2) (West 
2002).  If the evidence shows that the increase in disability 
occurred prior to the date of receipt of claim, the RO may 
assign the earliest date as of which it is ascertainable that 
the increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2005); see Harper v. Brown, 10 Vet. 
App. 125 (1997); see also VAOPGCPREC 12-98.

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided that the claim is received within one 
year after the increase)."  Id.  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.; see 
also VAOPGCPREC 12-98 at 2.  That is, because neither 38 
U.S.C. § 5110(b)(2) nor 38 C.F.R. § 3.400(o)(2) refer to the 
date of the claim as the effective date of an award of 
increased disability compensation, the effective date for 
increased disability compensation is the date on which the 
evidence establishes that a veteran's disability increased, 
if the claim is received within one year from such date.  The 
effective date of an increased rating would be the date of 
claim only if the claim is not received within the year 
following the increase in disability, as explained in Harper.  
VAOPGCPREC 12-98 at 3.

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found - in order for entitlement 
to an increase in disability compensation to arise - is that 
the service-connected disability has increased in severity to 
a degree warranting an increase in compensation.  See Hazan 
v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Hazan, 
10 Vet. App. at 521.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. § 
3.1(r) (2005).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. §.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998).  Any communication or 
action indicating an intent to apply for a benefit under the 
laws administered by the VA may be considered an informal 
claim provided it identifies the benefit sought.  See 38 
C.F.R. § 3.155(a) (2005).

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1) (2005).  The 
regulations provide that VA treatment can be considered an 
informal claim if it is, in pertinent part, a claim for 
increased benefits.

The veteran's claim for increased compensation was received 
on April 22, 2002.  In August 2002, the RO increased the 
veteran's service-connected arteriosclerotic heart disease 
with old posterior infarction from 60 percent disabling to 
100 percent disabling, effective April 2, 2002.  The 
veteran's 60 percent rating, which had been in effect since 
February 1, 1972, was assigned under Diagnostic Code (DC) 
7005.  The 100 percent rating was assigned under hyphenated 
DC's 7005-7011.  Under DC 7011, pertaining to ventricular 
arrhythmias (sustained), a 100 percent rating is warranted if 
the evidence shows that there is an automatic implantable 
Cardioverter-Defibrillator (AICD) in place.  

The evidence of record at the time of the RO's August 2002 
rating decision included a report from Baptist Medical Center 
showing that, on April 2, 2002, an implantable cardioverter 
defibrillator generator replacement and upgrade was 
performed.  It was stated that the veteran had been 
originally implanted with an implantable cardioverter 
defibrillator in 1999 and that he presented for elective 
replacement and upgrade due to that device being at its 
"end-of-life."  Indeed, it was this evidence that provided 
the basis for the increase to 100 percent.  The effective 
date of April 2, 2002 was assigned, as the veteran's April 
22, 2002 claim was received within one year of the procedure.  

The veteran's notice of disagreement with the effective date 
of the 100 percent rating was received in May 2003.  
Essentially, the import of his disagreement is that such a 
device was originally implanted in 1999 and that the April 2, 
2002 procedure was simply to implant a replacement.  Thus, he 
is arguing for an effective date for the 100 percent rating 
in 1999, when the first such device was implanted.  The 
evidence of record indicates that the original implant date 
was August 6, 1999.

The Board stresses that a review of the claims folder reveals 
that there was neither any medical evidence submitted nor any 
correspondence submitted prior to the April 22, 2002 claim 
regarding an AICD implant in 1999 or, for that matter, 
regarding the April 2, 2002 procedure.  In fact, there were 
no additions at all to the claims folder between 1999 and the 
April 22, 2002 claim.  Moreover, there are no VA medical 
records for this time period.  Finally, the veteran has not 
argued that any other document should be construed as his 
claim for increase.  Accordingly, the Board has determined 
that April 22, 2002 is the date of the veteran's claim.       
  
Based on the foregoing, April 2, 2002 is the earliest date, 
within a year of the date of receipt of the claim, as of 
which it is factually ascertainable that an increase in 
disability occurred.  

Therefore, the preponderance of the evidence is against the 
assignment of an effective date earlier than April 2, 2002, 
for a 100 percent rating for the veteran's service-connected 
arteriosclerotic heart disease, and this claim must therefore 
be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
  
					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, June 2004 and April 2005 letters 
listed 38 U.S.C.A. § 5110(a).  Additionally, the September 
2003 statement of the case (SOC) and December 2005 
supplemental statement of the case (SSOC) each listed 
38 C.F.R. § 3.400. 

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the June 2004 and April 2005 letters informed the 
veteran that that VA's duty to assist included developing for 
all relevant records from any federal agency (to include 
military records, VA medical records, or Social Security 
Administration records), and making reasonable efforts to get 
relevant records not held by a federal agency (to include 
from state or local governments, private doctors and 
hospitals, or current or former employers).  The letter also 
informed the veteran that VA would provide a medical 
examination or obtain a medical opinion if it was determined 
that such was necessary to decide his claim.    
     
In addition, the September 2003 SOC and January 2005 and 
December 2005 SSOC's reiterated the above-described duties, 
stating that provided certain criteria were met, VA would 
make reasonable efforts to help him to obtain relevant 
records necessary to substantiate his claims, to include 
developing for all relevant records not in the custody of a 
Federal department or agency, see 38 C.F.R. § 3.159(c)(1) 
(2005), to include records from State or local governmental 
sources, private medical care providers, current or former 
employers, and other non-Federal government sources.  He was 
further advised that VA would make efforts to obtain records 
in the custody of a Federal department or agency.  See 38 
C.F.R. § 3.159(c)(2) (2005).  Finally, he was notified that 
VA would obtain his service medical records and other 
relevant records pertaining to his active duty that are held 
or maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care facilities 
or at the expense of VA, and any other relevant records held 
by any Federal department or agency which he adequately 
identifies and authorizes VA to obtain.  See 38 C.F.R. 
§ 3.159(c)(3) (2005).  Given the foregoing, the Board finds 
that VA has complied with its duty to notify the appellant of 
the duties to obtain evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, the June 2004 and April 2005 VCAA notice letters sent 
to the veteran each specifically requested that the veteran 
inform VA of any evidence or information that he thought 
would support his appeal.  The letters further stated that if 
such evidence was in his possession, he was to send it to VA.  
Moreover, the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  For instance, the SOC and January 
2005 and December 2005 SSOC's included the language of 
38 C.F.R. § 3.159(b)(1), from which the Court obtained the 
fourth notice element.  Thus, the VCAA notice letters, 
combined with the SOC and SSOC's, clearly comply with the 
section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

It is noted that the April 2005 VCAA notice letter, pursuant 
to the Board's instructions in the April 2005 remand, 
informed the veteran that VA needed a separate VA Form 21-
4142 for each healthcare provider from which VA sought 
treatment records.  Only one such form was subsequently 
received; the VA Form 21-4142 was for Mena Medical Center and 
was dated April 2005.  Records from Mena Medical Center were, 
indeed, received and associated with the veteran's claims 
folder.  
     
Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

          
ORDER

Entitlement to an effective date earlier than April 2, 2002 
for a 100 percent rating for arteriosclerotic heart disease 
is denied.   



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


